DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Specification
The specification is objected to because it didn’t have a heading.  Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “in which” is not clear, it refers to what part.
Regarding claim 1, the phrase “the passage” is lack of anticipated because it didn’t mention before. 
 	Regarding claim 2, The phrase “a heat exchanger” is not clear, whether the same with a heat exchanger in claim 1 or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14 are rejected under 35 U.S.C. 102(a) as being anticipated by Charnesky et al. (8,302,714).
 	Charnesky et al. in figures 1-5, disclose a device or air flow control device (58) for controlling an air flow (36) circulating in a first heat exchanger or radiator or other heat exchanger (30) for a motor vehicle. The control device comprises at least two screens (60) extend across a width of a grille (32). The control device being configured to go from a closed configuration in which the at least two screens obstruct the passage of the air flow completely to an open configuration by rollers 70, 72, 74) in which the at least two screens are positioned to allow the air flow to pass with a maximum flow rate. The at least two screens move away from one another when the control device goes from the closed configuration to the open configuration and move toward one another when the control device goes from the open configuration to the closed configuration by the rollers controlling by a motor (46, figure 5).  
 	Regarding claim 2, Charnesky et al. disclose the at least two screens, which are arranged in a frame adapted to prevent all contact between one of the at least two screens and a heat exchanger.  
 	Regarding claim 3, Charnesky et al. disclose the at least two screens including a lip seal at one end (at one end close to roller (74)).  
 	Regarding claim 4, Charnesky et al. disclose a closing element (a front bumper), which is arranged between the at least two screens and on which the at least two screens come to bear on completing their travel into the closed configuration.  
 	Regarding claim 5, Charnesky et al. disclose a closing element including a cylindrical rod (74) with notches of complementary shape to the lip seals.  
	Regarding claim 7, Charnesky et al. disclose the at least two screens, which are configured to be moved by an actuator (46). The actuator being a motor coupled to the closing element. The closing element being connected to each screen by at least one filamentary connection.  
 	Regarding claim 8, Charnesky et al. disclose the screens, which are configured to be moved by an actuator. The actuator being a motor (46) coupled to a gear by a belt. The belt being connected to each screen by at least one filamentary connection.  
 	Regarding claim 9, Charnesky et al. disclose the screens, which are configured to be moved by an actuator. The actuator being a motor (46) coupled to a lead screw (figure 2). The lead screw being connected to each screen by at least one filamentary connection.  
 	Regarding claim 10, Charnesky et al. disclose the thickness of the screens, which is between 0.1 and 0.15 mm inclusive (a dimension is not patentable unless it prove to have benefit of that dimension).  
 	Regarding claim 11, Charnesky et al. disclose the at least one of the screens, which is made of textile canvas (col. 3, lines 1-21).  
 	Regarding claim 12, Charnesky et al. disclose the canvas includes glass fibers and preferably a PTFE coating (col. 3, lines 54-62).  
 	Regarding claim 13, Charnesky et al. disclose the frame and the screens having an overall size in the axial direction measured along the axis of flow of the air less than 30 mm (a dimension is not patentable unless with benefit of it).  
 	Regarding claim 14, Charnesky et al. disclose cooling module comprising, a low-temperature heat exchanger or a lower grille, a high-temperature heat exchanger or an upper grille and a control device (38 or 58) arranged between the low-temperature and high-temperature heat exchangers. The control device comprises at least two screens (40 or 60). The control device being configured to go from a closed configuration in which the at least two screens obstruct the passage of an air flow completely to an open configuration. The at least two screens are positioned to allow the air flow to pass with a maximum flow rate. The two screens move away from one another when the control device goes from the closed configuration to the open configuration and move toward one another when the control device goes from the open configuration to the closed configuration. The low-temperature heat exchanger being positioned on the upstream side of the control device and the high-temperature heat exchanger being positioned on the downstream side of the control device.



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618